GOVERNOR DOUGLAS A. DUCEY

STATE OF ARIZONA
Eee UT te

 

 

a
A)

 

 

 

 

 

 

Executive Order 2020-09

LIMITING THE OPERATIONS OF CERTAIN BUSINESSES TO SLOW THE SPREAD OF
COVID-19

WHEREAS, both the state of Arizona and the federal government have declared a public health
emergency to address the 2019 novel Coronavirus (COVID-19); AND

WITEREAS, the President of the United States has declared a national emergency due to both the health
and economic implications of the COVID-19 virus; AND

WHEREAS, the disease caused by COVID-19 is contagious and can be fatal, resulting in the World
Health Organization declaring it a global pandemic; AND

WHEREAS, the State of Arizona has experienced community spread of COVID-19 in multiple counties
as it continues to spread across the country and the state, posing an increasing threat to public health and
having a devastating impact on the economy; AND

WHEREAS, on March 16, 2020, the United States Centers for Disease Control and Prevention issued
updated guidance recommending that individuals avoid social gatherings of more than 10 people and use
drive-thru, pickup, or delivery options at restaurants and bars to slow the spread of the disease; AND

WHEREAS, the time has come for further measures to protect public health and safety, protect our most
vulnerable citizens, and mitigate the strain on our health care providers by slowing the spread of
COVID-19; AND

WHEREAS, in taking such critical measures to protect public health there will be direct economic
consequences for businesses across the state of Arizona that provide employment for many Arizonans,
including bars and restaurants; AND i

WHEREAS, Arizona is committed to both mitigating the economic harm of COVID-19 and ensuring the
safety of those in our state.
NOW, THEREFORE, I, Douglas A. Ducey, Governor of the State of Arizona, by virtue of the authority
vested in me by the Constitution and laws of this state, hereby order as follows:

L.

Beginning at close of business on Friday, March 20, 2020, all of the following establishments
located in counties of the State with confirmed cases of COVID-19 shall close access to the
public until further notice:

a. Bars
b. Movie theaters
c. Indoor gyms and fitness clubs

Beginning at close of business on Friday, March 20, 2020, all restaurants in counties of the State
with confirmed cases of COVID-19 shall close access to on-site dining until further notice.
Restaurants may continue serving the public through pick up, delivery, and drive-thru operations.

Beginning at 5:00 p.m. on Friday, March 20, 2020, in counties of the State with confirmed cases
of COVID-19, the Arizona Department of Liquor Licenses and Control and any Arizona Peace
Officer Standards and Training Board certified law enforcement officer shall not enforce
provisions of the series 12 liquor license that prohibit the sale by restaurants of beer, wine and
spirituous liquor off-premises subject to the following provisions:

a. Any sale of beer, wine and spirituous liquor shall be in sealed containers.

b. Title 4 licensees shall ensure that sales of beer, wine and spirituous liquor for
consumption off premises is only for consumption for individuals over the age of 21 as
for other sale of alcoholic beverages both on and off-premises and that all other title 4
laws are followed.

c. In the event that the Arizona Department of Liquor Licenses and Control determines that
a title 4 licensee has otherwise violated title 4 by selling to a minor or not providing
alcohol in a sealed container, the Department may take enforcement action against the
title 4 licensee.

The Arizona Department of Liquor Licenses and Control shall post guidance to title 4 licensees
on its website to assist in compliance with this order.

The Department of Liquor Licenses and Control shall not enforce any restriction on
manufacturers, wholesalers or retailers to buy back unopened products from restaurants, bars and

clubs.

Cafeterias at nursing homes, hospitals, and similar facilities as well as soup kitchens that provide
meals to the needy are not subject to these restrictions and may continue normal operations while
taking precautions to ensure social distancing and appropriate hygiene according to Centers for
Disease Control and Prevention standards.
 

7. This order shall remain in place until further notice, and shall be reconsidered for repeal or
revision every two weeks following issuance.

IN WITNESS WHEREOF, I have hereunto set my
hand and caused to be affixed the Great Seal of the State
of Arizona,

fs

GOVERNOR

DONE at the Capitol in Phoenix on this nineteenth day
of March in the Year Two Thousand and Twenty and of
the Independence of the United States of America the
Two Hundred and Forty-Fourth.

ATTEST:

Secretary of State
